DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/28/20.
Claims 1-38 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/23/19 and 9/1/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments

Applicant's arguments filed 9/28/20 with respect to claims 1-38 have been considered but are moot in view of the new ground(s) of rejection. Examiner notes, applicant claim amendment has completely changed the scope of the claims. To reduce the number of reference for rejection, examiner has used different references as per claim amendments. 

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 23-24, 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wither (U.S. Pub. No. 20110292076 A1), in view of Ota (U.S. Pub. No. 20170019504 A1).

Regarding to claim 1 and 23:

1. Wither teach an image display method implemented by an electronic device, the method comprising: subsequent to shooting a panoramic image, (Wither [0023] replacing a live [realtime] or current real world panoramic view image with a stored panoramic view image taken previously at nearly the same location and orientation is likely to produce an image that is perceptually agreeable to most users in that the small differences in perspective that may result may not be much different than the user would expect due to normal differences the user has experienced in the past) obtaining a first instruction from a user, wherein the first instruction instructs the electronic device to display the panoramic image; (Wither [0026] FIG. 5C illustrates an embodiment where, instead of a live image, the display shows a stored panoramic image taken at approximately the same location and at approximately the same 
wherein the historical bearing information indicates a historical bearing of the camera lens when the panoramic image was shot (Wither [0026] FIG. 5C illustrates an embodiment where, instead of a live image, the display shows a stored panoramic image taken at approximately the same location and at approximately the same orientation. By viewing the background, it can be appreciated that the device is not aligned exactly as it was previously. Wither [0050] the image selector 80 may then retrieve (or request) an image from an image repository 84 that correlates to both the current location and the orientation information. Notably, the image from the image repository may be a stored panoramic image previously captured at approximately the same location and/or orientation) and is based on orientation information indicated by an electronic compass, (Wither [0048] the orientation module 78 may include an electronic compass, a horizon sensor, gravity sensor, accelerometer, gyroscope, magnetometer and/or the like or any other sensor that may be useful in determining orientation information)
and wherein the real-time bearing information indicates a current target bearing of the camera lens (Wither [0057] since the panoramic image may be selected as an image approximating the view that would likely be presented if a live image were displayed anyway, the user may still have a positive experience with respect to the obtained by the electronic compass currently: and (Wither [0048] the orientation module 78 may include an electronic compass, a horizon sensor, gravity sensor, accelerometer, gyroscope, magnetometer and/or the like or any other sensor that may be useful in determining orientation information)
subsequent to obtaining the historical bearing information and the real-time bearing information, displaying a first target picture corresponding to the current target bearing in the panoramic image when the historical bearing information comprises the current target bearing. (Wither [0057] essentially replace the real panoramic view with a virtual panoramic view, which may be a time shifted panoramic view by virtue of the virtual panoramic view being a previously stored image of approximately the same location (with approximately the same orientation). Thus, example embodiments may essentially provide a reality shift that will not be perceptible to typical users to an extent that causes disappointment with the experience)

Wither do not explicitly teach obtaining, in response to the first instruction, historical bearing information and realtime bearing information of a camera lens of the electronic device.

However Ota teach obtaining, in response to the first instruction, historical bearing information and realtime bearing information of a camera lens of the electronic device, (Ota [0072] the field-of-view range data transmitting section 54 may transmit field-of-view range data indicating the difference between the posture 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wither, further incorporating Ota in video/camera technology. One would be motivated to do so, to incorporate obtaining, in response to the first instruction, historical bearing information and realtime bearing information of a camera lens of the electronic device. This functionality will improve accuracy.

Regarding to claim 2 and 24:

2. Wither teach the image display method of claim 1, Wither do not explicitly teach wherein after obtaining the historical bearing information and the real-time bearing information, the image display method further comprises: determining a second target picture corresponding to the current target bearing based on the historical bearing information and the panoramic image when the historical bearing information does not comprise the current target bearing; and displaying the second target picture.

However Ota teach wherein after obtaining the historical bearing information and the real-time bearing information, the image display method further comprises: determining a second target picture corresponding to the current target bearing based on the historical bearing information and the panoramic image when the historical bearing information does not comprise the current target bearing; and displaying the second target picture. (Claim 2 differentiates from claim 1 to have second picture which is taught by Ota [0081] the panorama image generation process 20 may generate plural clip frame images associated with a respective one of plural parts of a panorama frame image different from each other. Here, each of these plural clip frame images may be associated with a field-of-view range. Then, the clip process 22 may select a clip frame image associated with a part according to a field-of-view range associated with accepted field-of-view range data from these plural clip frame images, and transmit the selected clip frame image to the client 14. Here, for example, a clip frame image associated with a field-of-view range closest [determining a second target picture corresponding to the current target bearing] to the field-of-view range associated with the field-of-view range data may be selected and this clip frame image may be transmitted to the client 14)

Regarding to claim 4 and 26:

4. Wither teach the image display method of claim 1, Wither do not explicitly teach wherein after displaying the first target picture, the image display method further comprises adding an orientation identifier indicating the current target bearing to the first target picture.

However Ota teach wherein after displaying the first target picture, the image display method further comprises adding an orientation identifier indicating the current target bearing to the first target picture. (Ota [0049] Furthermore, in the present embodiment, from a panorama frame image based on taken images taken at the same timing as the detection date and time of the posture of the client 14, a clip frame image made by clipping the part of the field-of-view range associated with this posture is generated. Specifically, for example, the clip process 22 identifies a panorama frame)

Regarding to claim 6 and 28:

6. Wither teach the image display method of claim 1, further comprising: obtaining current real-time bearing information of the camera lens and historical bearing information of each of N images, wherein N is an integer greater than zero; and (Wither [0026] Meanwhile, FIG. 5C illustrates an embodiment where, instead of a live 
displaying K images whose historical bearing information is the same as the current real-time bearing information in the N images, wherein K is an integer greater than or equal to zero. (Wither [0053] some images may be pre-fetched based on location information, perhaps before orientation information is known or before a specific panoramic image is requested. The pre-fetched images may be received from a remote source and stored locally so that computation resource consumption may be reduced when searching for a specific image to match the current location and orientation information when it is time to retrieve a panoramic image since a smaller set of images may need to be dealt with during the search operation)

7. -22. (Cancelled)

Regarding to claim 29:

29. Claim 29 is rejected for the same reason as claim 1. Claim 29 has following additional limitation –
identifies North, South, East, West, or a combination thereof, and wherein the orientation corresponds to North. South. East. West, or a combination thereof. (Wither [0047] orientation module 78 may be configured to determine the orientation of mobile terminal 10 relative to a reference. In some cases, the reference may be a particular direction, such as North or another cardinal direction)

30.-31. (Cancelled)

Claims 5, 27, 32-33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wither (U.S. Pub. No. 20110292076 A1), in view of Ota (U.S. Pub. No. 20170019504 A1), further in view of Furumura (U.S. Pub. No. 20130229484 A1).

Regarding to claim 5, 27 and 32:

5. Wither teach the image display method of claim 1, wherein before obtaining the first instruction, (Wither [0050] the image from the image repository may be a stored panoramic image previously captured at approximately the same location and/or orientation) the image display method further comprises: Wither [0026] Meanwhile, FIG. 5C illustrates an embodiment where, instead of a live image, the display shows a stored panoramic image taken at approximately the same location and at approximately the same orientation. By viewing the background, it can be appreciated that the device is not aligned exactly as it was previously) 
obtaining a second instruction from the user, wherein the second instruction instructs the electronic device to shoot the panoramic image; (Wither [0005] when incorporating augmented reality into a particular application or scenario, a user may be enabled to capture a live image or utilize a captured real world image and then add information to the image)

Wither do not explicitly teach obtaining, in response to the second instruction, the historical bearing information of the camera lens in a shooting process of the panoramic image; and adding the historical bearing information to exchangeable image file (EXIF) information of the panoramic image.

However Ota teach obtaining, in response to the second instruction, the historical bearing information of the camera lens in a shooting process of the panoramic image; and (Ota [0072] the field-of-view range data transmitting section 54 may transmit field-of-view range data indicating the difference between the posture represented by the field-of-view range data transmitted by the previous transmission and the present [realtime] posture [bearing information] of the client 14 or the difference between the position represented by the field-of-view range data transmitted by the previous transmission and the present position of the client 14. In this case, the clip image generating section 38 adds the value of the accepted field-of-view range data to the value of the held field-of-view range data. [0035] In the present embodiment, for example, values of four parameters, i.e. pan, tilt, roll, and zoom, are included in the field-of-view range data. In the present embodiment, the user can input the values of 

The motivation for combining Wither and Ota as set forth in claim 1 is equally applicable to claim 5.

However Furumura teach adding the historical bearing information to exchangeable image file (EXIF) information of the panoramic image. (Furumura [0093] The place-name of the shooting location can be recorded in a part of the file name, whereas the shooting date and time, the latitude and longitude of the shooting location, the altitude, the azimuth angle, and the like can be recorded as data in the Exif format)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wither, further incorporating Ota and Furumura in video/camera technology. One would be motivated to do so, to incorporate adding the historical bearing information to exchangeable image file (EXIF) information of the panoramic image. This functionality will improve efficiency.

Regarding to claim 33:

33. Wither teach the electronic device of claim 32, wherein the processor is further configured to determine the bearing information by being configured to: obtain the orientation information currently indicated by the electronic compass; and (Wither [0048] the orientation module 78 may include an electronic compass, a horizon sensor, gravity sensor, accelerometer, gyroscope, magnetometer and/or the like or any other sensor that may be useful in determining orientation information)
determine, based on the orientation information and an arrangement position of the camera lens on the electronic device, the bearing information. (Wither [0053] some images may be pre-fetched based on location information, perhaps before orientation information is known or before a specific panoramic image is requested. The pre-fetched images may be received from a remote source and stored locally so that computation resource consumption may be reduced when searching for a specific image to match the current location and orientation information when it is time to retrieve a panoramic image since a smaller set of images may need to be dealt with during the search operation)

Regarding to claim 38:

38. Wither teach the electronic device of claim 33, wherein the processor is further configured to: obtain a third instruction from the user, wherein the third instruction instructs the electronic device to classify N stored images, and wherein N is an integer greater than zero; and classify, in response to the third instruction, the N stored images into M image sets based on bearing information of each image, (Wither [0026] Meanwhile, FIG. 5C illustrates an embodiment where, instead of a live image, the display shows a stored panoramic image taken at approximately the same location and at approximately the same orientation. Wither [0050] the image selector 80 may then retrieve (or request) an image from an image repository 84 that correlates to both the current location and the orientation information. Notably, the image from the image repository may be a stored panoramic image previously captured at approximately the same location and/or orientation) wherein all images in each image set of the M image sets have a same bearing information, and wherein M is an integer greater than zero. (Wither [0053] some images may be pre-fetched based on location information, perhaps before orientation information is known or before a specific panoramic image is requested. The pre-fetched images may be received from a remote source and stored locally so that computation resource consumption may be reduced when searching for a specific image to match the current location and orientation information when it is time to retrieve a panoramic image since a smaller set of images may need to be dealt with during the search operation)

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wither (U.S. Pub. No. 20110292076 A1), in view of Ota (U.S. Pub. No. 20170019504 A1), further in view of Kim (U.S. Pub. No. 20180122042 A1).

Regarding to claim 34-35:

35. Wither teach the electronic device of claim 29, determine the orientation of the shot object in the target image based on the bearing information; (Wither [0026] Meanwhile, FIG. 5C illustrates an embodiment where, instead of a live image, the display shows a stored panoramic image taken at approximately the same location and at approximately the same orientation. By viewing the background, it can be appreciated that the device is not aligned exactly as it was previously. Wither [0050] the image selector 80 may then retrieve (or request) an image from an image repository 84 that correlates to both the current location and the orientation information. Notably, the image from the image repository may be a stored panoramic image previously captured at approximately the same location and/or orientation)

Wither do not explicitly teach wherein the orientation identifier is the second identifier, and wherein the processor is further configured to add the orientation identifier to the displayed picture by being configured to: generate the second identifier corresponding to the orientation of the shot object; and add the second identifier to the displayed picture.

However Kim teach wherein the orientation identifier is the second identifier, and wherein the processor is further configured to add the orientation identifier to the displayed picture by being configured to: generate the second identifier corresponding to the orientation of the shot object; and add the second identifier to the displayed picture. (Kim FIG. 2A, [0058] the digital orientation adjustment system identifies the horizontal line segment 208 utilizing a line segment detector 

The motivation for combining Wither and Ota as set forth in claim 1 is equally applicable to claim 29. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wither, further .

Allowable subject matter

Regarding to claim 3, 25 and 36-37:

Claims 3, 25 and 36-37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482